AO 442 (Rev. 11/11) Arrest Warrant

 

 

FILED IN THE
NITED STATES DISTRICT COURT
UNITED STATES DISTRICT COURT” Serpe: or Hava
forthe FEB 14 2019
District of Hawaii
at 8 o’clock and 2. min. NM
SUE BEITIA, CLERK j
United States of America f
Vv. )
) Case No. CR 19-00015 JMS
RUDOLPH B. PUANA (1) )
)
co nw
» 2 ox
—_ Defendant <> mM
Se BO
in 1 ~;
ARREST WARRANT Sst mo
Can yo
. amin
To: Any authorized law enforcement officer - = Ti
= <<
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnetessarytlelay
(name of person to be arrested) RUDOLPH B. PUANA (1) m i
who is accused of an offense or violation based on the following document filed with the court:
@ Indictment  Superseding Indictment 1 Information
O Probation Violation Petition

O) Superseding Information
1 Supervised Release Violation Petition

O Complaint
This offense is briefly described as follows:

(1 Violation Notice © Order of the Court

Count 1: 21 U.S.C. § § 841(a)(1) and 846 - Conspiracy to Distribute and Dispense Controlled Substances
Count 2: 18 U.S.C. § 4 - Misprision of Felony
Counts 3-38: 21 U.S.C. § 841(a)(1) - Distributing and Dispensing Oxycodone

Count 39: 21 U.S.C. § § 841(a)(1) - Distributing and Dispensing of Fentanyl
Counts 40-53: 18 U.S.C. § § 1347 and 2 - Health Care Fraud

Count 54: 18 U.S.C. § § 922(g)(3) and 924(a)(2) - Addict in Possession of a Firearm

Date: 02/07/2019 -

City and state:

issuing officer's signature
Honolulu, Hawaii

 

/si SUE BEITIA, Clerk of the Court, By: J.O.
Printed name and title

Return

 

This warrant was received on (date) Q [2 G
at (city and state) KAMARA HAW AY

Date: o | Bq

 

, and the person was arrested on (date) 2 li a 114

  

 

 

Arresting officer’s signature

Mice Varrieres, Special Agent, FRE

Printed name and title

 

 
